SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) May 13, 2008 Crystal River Capital, Inc. (Exact Name of Registrant as Specified in itsCharter) Maryland (State or Other Jurisdiction of Incorporation) 001-32958 20-2230150 (Commission File Number) (I.R.S. Employer Identification No.) Three World Financial Center, 200 Vesey Street, 10th Floor New York, New York 10281-1010 (Address of Principal Executive Offices) (Zip Code) (212) 549-8400 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02Results of Operations and Financial Condition. On May 13, 2008 Crystal River Capital, Inc. (the “Company”) held a conference call to discuss its financial results for its fiscal quarter ended March 31, 2008.A copy of the transcript of the call is attached to this Current Report on Form 8-K (this “Current Report”) as
